DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendment/arguments filed on 10/18/2021. This action is made FINAL.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
The applicant argues:
The Examiner does not assert, nor does Jianmin disclose or suggest determining the power control parameter based on neighboring cell information of the first neighboring cell.

The examiner respectfully disagrees: 
The rejection is based on teaching of Jianmin et al. In this respect, Jianmin et al. disclose: “The transmission power determining unit is configured to use the adjusted path loss compensation factor αA to determine the actual transmission power of the mobile terminal [0036]”. “The cell information” that is used, in addition, to the path loss to adjust the transmit power is implied. This is true because the cell 

The limitations in questions have all been addressed as stated above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10 and 13-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jianmin et al. (CN104837190A – English translation).

Claim 1. Jianmin et al. disclose a method (read as a method and device for implementing adaptive open-loop power control [0002]), comprising: 
determining, by a terminal, a power control parameter (read as Using the path loss PLm from the mobile terminal to the base station of the neighboring cell, determine the path loss PLS from the mobile terminal to the base station of the neighboring cell that is most interfered by the mobile terminal …Use PL0/PLS to adjust the path loss compensation factor [0013-0014]), wherein the power control parameter comprises an interference impact parameter (read as mobile terminal to the base station of the neighboring cell that is most interfered by the mobile terminal [0013]) or a path correction parameter of a downlink path loss (read as compensation factor αA [0012]), the path correction parameter of the downlink path loss is used to correct a downlink path loss participating in calculation of a transmit power (read as The adjusted path loss compensation factor αA is used to determine the actual transmission power of the mobile terminal [0015]), the interference impact parameter and the path correction parameter of the downlink path loss are determined and obtained based on neighboring cell information of the terminal, and the neighboring cell information comprises at least one of the following information: 
a reference signal transmit power of a neighboring cell (read as adjacent cell reference signal receiving power [0033]), an uplink interference over thermal noise ratio of the neighboring cell, or uplink load of the neighboring cell; and 
determining, by the terminal, the transmit power based on the determined power control parameter (read as The transmission power determining unit is configured to use the adjusted path loss compensation factor αA to determine the actual transmission power of the mobile terminal [0036]);
wherein the determining of the power control parameter comprises: 
determining a downlink path loss between a first neighboring cell and the terminal based on a reference signal transmit power of the first neighboring cell (read as path loss calculation unit is used to calculate… the adjacent cell reference signal receiving power, and the mobile terminal to the adjacent cell base station Path loss PL m, where 1≤m≤M, and M is the number of adjacent cells [0033]) and a reference signal received strength (read as the adjacent cell reference signal receiving power [0033]) of the first neighboring cell obtained through measurement by the terminal, wherein the first neighboring cell is one of the neighboring cells of the terminal (read as adjacent cell base station Path loss PL m, where 1≤m≤M, and M is the number of adjacent cells [0033]); and 
determining the power control parameter based on the downlink path loss between the first neighboring cell and the terminal and neighboring cell information (Information about the cell (like address or ID) is always included in any communication between a base station and a mobile terminal) of the first neighboring cell (read as The transmission power determining unit is configured to use the adjusted path loss compensation factor αA to determine the actual transmission power of the mobile terminal [0036]).

Claim 3. The method according to claim 1, Jianmin et al. disclose wherein the first neighboring cell is indicated by a network side, or is selected by the terminal from the neighboring cells of the terminal (The neighboring cell has to be determined by the terminal or the network side), and the first neighboring cell is a cell that receives strong uplink interference among the neighboring cells of the terminal (read as the neighboring cell base station that is most interfered by the mobile terminal includes [0027]).

Claim 6. The method according to claim 1, Jianmin et al. disclose wherein the power control parameter comprises the interference impact parameter (read as interference margin of neighboring cells [0074]), and the determining, by the terminal, the transmit power based on the determined power control parameter comprises: 
determining, by the terminal, the transmit power based on the interference impact parameter (read as interference margin of neighboring cells [0074]), the downlink path loss (read as path loss compensation factor αA [0075]), and a parameter configured by a network side (read as αC and αE can be determined according to parameters such as cell base station spacing, interference margin of neighboring cells, and cell throughput requirements [0075]. The term “a parameter configured by a network side” limitation is not explicitly defined. Consequently, any of quantities c cited could be interpreted as such.);  
when the power control parameter comprises the path correction parameter of the downlink path loss (read as path loss compensation factor αA [0075]), the determining, by the terminal, the transmit power based on the determined power control parameter comprises: 
correcting (read as The transmission power determining unit is configured to use the adjusted path loss compensation factor αA to determine the actual transmission power of the mobile terminal [0036]), by the terminal based on the path correction parameter of the downlink path loss (read as path loss compensation factor αA [0075]), the downlink path loss participating in calculation of the transmit power (equation in [0074]), and determining the transmit power based on the corrected downlink path loss and a parameter configured by the network side (read as αC and αE can be determined according to parameters such as cell base station spacing, interference margin of neighboring cells, and cell throughput requirements [0075]. The term “a parameter configured by a network side” limitation is not explicitly defined. Consequently, any of the cited quantities cited be interpreted as such.).

Claim 7. The method according to claim 1, Jianmin et al. disclose further comprising: 
receiving, by the terminal by using dedicated signaling or a broadcast message (read as the neighboring cell base station that is most interfered by the mobile terminal includes [0027]. The terminal must identify the cell base station from a dedicated or a broadcast message.), neighboring cell information sent by a base station, wherein the neighboring cell comprises at least one of: 
a neighboring cell located within a same base station coverage area as a cell in which the terminal is located or a neighboring cell located within a different base station coverage area from a cell in which the terminal is located (read as the neighboring cell base station that is most interfered by the mobile terminal includes [0027]. The neighboring must be either within the serving cell or outside of it. .).

Claim 8. Jianmin et al. disclose an apparatus (read as a mobile terminal [0004]), comprising: 
a memory having program instructions (read as The program can be stored in a computer-readable storage medium [0107]); and 
at least one processor (read as program instructing relevant hardware [0107]); 
wherein the program instructions are executed by the at least one processor to cause (read as The program can be stored in a computer-readable storage medium [0107]. The instructions must be executed by a processor in order for the device to function properly) the apparatus:
determine a power control parameter (read as Using the path loss PLm from the mobile terminal to the base station of the neighboring cell, determine the path loss PLS from the mobile terminal to the base station of the neighboring cell that is most interfered by the mobile terminal …Use PL0/PLS to adjust the path loss compensation factor [0013-0014]), wherein the power control parameter comprises an interference impact parameter (read as mobile terminal to the base station of the neighboring cell that is most interfered by the mobile terminal [0013]) or a path correction parameter of a downlink path loss (read as compensation factor αA [0012]), the path correction parameter of the downlink path loss (read as compensation factor αA [0012]) is used to correct a downlink path loss participating in calculation of a transmit power (read as The adjusted path loss compensation factor αA is used to determine the actual transmission power of the mobile terminal [0015]), the interference impact parameter and the path correction parameter of the downlink path loss are determined and obtained based on neighboring cell information of the terminal (read as adjacent cell reference signal receiving power [0033]), and the neighboring cell information comprises at least one of the following information: 
a reference signal transmit power of a neighboring cell (read as adjacent cell reference signal receiving power [0033]), an uplink interference over thermal noise ratio of the neighboring cell, or uplink load of the neighboring cell; and
determine the transmit power based on the determined power control parameter (read as The transmission power determining unit is configured to use the adjusted path loss compensation factor αA to determine the actual transmission power of the mobile terminal [0036]) 
wherein the apparatus to determine the power control parameter, the apparatus: 
determines a downlink path loss between a first neighboring cell and the terminal based on a reference signal transmit power of the first neighboring cell (read as path loss calculation unit is used to calculate… the adjacent cell reference signal receiving power, and the mobile terminal to the adjacent cell base station Path loss PL m, where 1≤m≤M, and M is the number of adjacent cells [0033]) and a reference signal received strength of the first neighboring cell obtained through measurement by the terminal (read as the adjacent cell reference signal receiving power [0033]), wherein the first neighboring cell is one of the neighboring cells of the terminal (read as adjacent cell base station Path loss PL m, where 1≤m≤M, and M is the number of adjacent cells [0033]); and 
determines the power control parameter based on the downlink path loss between the first neighboring cell and the terminal and neighboring cell information (Information about the cell (like address or ID)  is always included in any communication between a base station and a mobile terminal) of the first neighboring cell (read as The transmission power determining unit is configured to use the adjusted path loss compensation factor αA to determine the actual transmission power of the mobile terminal [0036]).


Claim 10. The apparatus according to claim 8, Jianmin et al. disclose wherein the first neighboring cell is indicated by a network side (The neighboring cell has to be determined by the terminal or the network side), or is selected by the terminal from the neighboring cells of the terminal, and the first neighboring cell is a cell that receives strong uplink interference among the neighboring cells of the terminal (read as the neighboring cell base station that is most interfered by the mobile terminal includes [0027]).

Claim 13. The apparatus according to claim 8, Jianmin et al. disclose wherein the program instructions are executed by the at least one processor to cause the apparatus: 
the power control parameter comprises the interference impact parameter (read as interference margin of neighboring cells [0074]), and determine the transmit power (read as The transmission power determining unit is configured to use the adjusted path loss compensation factor αA to determine the actual transmission power of the mobile terminal [0036]) based on the interference impact parameter (read as interference margin of neighboring cells [0074]), the downlink path loss (read as path loss compensation factor αA [0075]), and a parameter configured by a network side (this limitation is not explicitly defined. The identity of the base station is a parameter configured by the network side.); or 
the power control parameter comprises the path correction parameter of the downlink path loss (read as path loss compensation factor αA [0075]), and correct (read as The transmission power determining unit is configured to use the adjusted path loss compensation factor αA to determine the actual transmission power of the mobile terminal [0036]), based on the path correction parameter of the downlink path loss (read as path loss compensation factor αA [0075]), the downlink path loss participating in calculation of the transmit power, and determine the transmit power based on the corrected downlink path loss (read as path loss compensation factor αA [0075]) and a parameter configured by the network side (read as αC and αE can be determined according to parameters such as cell base station spacing, interference margin of neighboring cells, and cell throughput requirements [0075]. The term “a parameter configured by a network side” limitation is not explicitly defined. Consequently, any of the cited quantities cited be interpreted as such.).

Claim 14. The apparatus according to claim 8, Jianmin et al. disclose further comprising: 
a receiver (read as mobile terminal [0027]. The mobile terminal must include a receiving module), configured to receive, by using dedicated signaling or a broadcast message (read as the neighboring cell base station that is most interfered by the mobile terminal includes [0027]. The terminal must identify the cell base station from a dedicated or a broadcast message.), neighboring cell information sent by a base station (read as the adjacent cell reference signal receiving power [0033]), wherein the neighboring cell comprises at least one of: 
a neighboring cell located within a same base station coverage area as a cell in which the terminal is located and/or a neighboring cell located within a different base station coverage area from a cell in which the terminal is located (read as the neighboring cell base station that is most interfered by the mobile terminal includes [0027]. The neighboring must be either within the serving cell or outside of it. .).

Claim 15. The method according to claim 1, Jianmin et al. disclose wherein the transmit power is determined differently, depending upon whether uplink power control is performed on a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a sounding reference signal (SRS) and a physical random access channel (PRACH) (Deciding on which channel or signal to transmit the uplink power is a matter of design choice).

Claim 16. The method according to claim 1, Jianmin et al. disclose wherein a base station sends the power control parameter to the terminal by using an existing RRC message or a newly defined RRC message (Deciding on which channel or signal to transmit the uplink power is a matter of design choice).

Claim 17. The apparatus according to claim 8, Jianmin et al. disclose wherein the transmit power is determined differently, depending upon whether uplink power control is performed on a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a sounding reference signal (SRS) and a physical random access channel (PRACH) (Deciding on which channel or signal to transmit the uplink power is a matter of design choice).

Claim 18. The apparatus according to claim 8, Jianmin et al. disclose wherein a base station sends the power control parameter to the terminal by using an existing RRC message or a newly defined RRC message (Deciding on which channel or signal to transmit the uplink power is a matter of design choice).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jianmin et al. (CN104837190A – English translation).

Claim 4. The method according to claim 1, Jianmin et al. disclose wherein the power control parameter comprises the interference impact parameter and the interference impact parameter is determined and obtained according to a first formula, a second formula, or a third formula:
the first formula is: βc = θ/PLM  (read as PL0/PLS [0019]. The term θ is explicitly defined so PL0 is being interpreted as such.)
the second formula is: βc = θ ((x * IoTM + y * LoadM)/(z * PLM), and
the third formula is: βc = θ * (LoadM/PLM), wherein
βc represents the interference impact parameter, PLM, represents a downlink path loss between a cell M and the terminal, IoTM represents an uplink interference over thermal noise ratio of the cell M, LoadM, represents uplink load of the cell M, and θ , x, y , and z are specified values, θ being configured by a higher layer, and is based on an elevation mode of the terminal; and 
the cell M is the first neighboring cell.
Jianmin et al. do not explicitly disclose: θ being configured by a higher layer, and is based on an elevation mode of the terminal.
However, Jianmin et al. disclose PL0/PLS [0019]. The path loss depends on the distance between the base station and the terminal, which includes the elevation of either or both. The calculation of path loss could done at higher layers than the physical one. It is a design choice.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Jianmin et al. in order to realize all limitations of the claim invention namely the idea of adjusting the transmit power of a terminal based on the path loss to a neighboring cell.

Claim 5. The method according to claim 1, Jianmin et al. do not explicitly disclose
wherein the power control parameter comprises the path correction parameter of the downlink path loss and the path correction parameter of the downlink path loss is determined and obtained according to a fourth formula, a fifth formula, or a sixth formula:
the fourth formula is: αc = α – (ɤ/PLM),
the fifth formula is: αc = α - ɤ *  ((x * IoTM + y * LoadM)/(z * PLM), and
the sixth formula is: αc = α - ɤ *  (LoadM/PLM), wherein
αc(j) represents a path correction parameter of an downlink path loss, PLM, represents a downlink path loss between a cell M and the terminal, IoTm represents an uplink interference over thermal noise ratio of the cell M, Loadm, represents uplink load of the cell M, and α , ɤ, x, y , and z are specified values; and the cell M is the first neighboring cell.
However, Jianmin et al. disclose: PL0/PLS [0019]. The fourth formula could be  derived from PL0/PLS [0019]. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Jianmin et al. in order to realize all limitations of the claim invention namely the idea of adjusting the transmit power of a terminal based on the path loos to a neighboring cell.

Claim 11. The apparatus according to claim 8, Jianmin et al. disclose wherein the power control parameter comprises the interference impact parameter and the program instructions are executed by the at least one processor to cause the apparatus: determine the interference impact parameter according to a first formula, a second formula, or a third formula:
the first formula is: βc = θ/PLM  (read as PL0/PLS [0019]. The term θ is not explicitly defined so PL0 is being interpreted as such.)
the second formula is: βc = θ ((x * IoTM + y * LoadM)/(z * PLM), and
the third formula is: βc = θ * (LoadM/PLM), wherein
βc represents the interference impact parameter, PLM, represents a downlink path loss between a cell M and the terminal, IoTM represents an uplink interference over thermal noise ratio of the cell M, LoadM, represents uplink load of the cell M, and θ , x, y , and z are specified values, and θ being configured by a higher layer, and is based on an elevation mode of the terminal; and 
the cell M is the first neighboring cell.
Jianmin et al. do not explicitly disclose: θ being configured by a higher layer, and is based on an elevation mode of the terminal.
However, Jianmin et al. disclose PL0/PLS [0019]. The path loss depends on the distance between the base station and the terminal, which includes the elevation of either or both. The calculation of path loss could done at higher layers than the physical one. It is a design choice.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Jianmin et al. in order to realize all limitations of the claim invention namely the idea of adjusting the transmit power of a terminal based on the path loss to a neighboring cell.

Claim 12. The apparatus according to claim 8, Jianmin et al. disclose wherein the power control parameter comprises the path correction parameter of the downlink path loss and the program instructions are executed by the at least one processor to cause the apparatus: determine the path correction parameter of the downlink path loss according to a fourth formula, a fifth formula, or a sixth formula:
the fourth formula is: αc = α – (ɤ/PLM),
the fifth formula is: αc = α - ɤ *  ((x * IoTM + y * LoadM)/(z * PLM), and
the sixth formula is: αc = α - ɤ *  (LoadM/PLM), wherein
αc(j) represents a path correction parameter of an downlink path loss, PLM, represents a downlink path loss between a cell M and the terminal, IoTm represents an uplink interference over thermal noise ratio of the cell M, Loadm, represents uplink load of the cell M, and α , ɤ, x, y , and z are specified values; and the cell M is the first neighboring cell.
However, Jianmin et al. disclose: PL0/PLS [0019]. The fourth formula could be  derived from PL0/PLS [0019]. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Jianmin et al. in order to realize all limitations of the claim invention namely the idea of adjusting the transmit power of a terminal based on the path loss to a neighboring cell.

Claims 2 and 9 (cancelled).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646